

115 SRES 302 ATS: Authorizing limited still photography of the Senate Wing of the United States Capitol and authorizing the release of preexisting photographs of the Senate Chamber and Senate Wing of the United States Capitol for a book on the history of the Senate.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 302IN THE SENATE OF THE UNITED STATESOctober 24, 2017Mr. McConnell (for himself, Mr. Schumer, Mr. Shelby, and Ms. Klobuchar) submitted the following resolution; which was considered and agreed toRESOLUTIONAuthorizing limited still photography of the Senate Wing of the United States Capitol and
			 authorizing the release of preexisting photographs of the Senate Chamber
			 and Senate Wing of the United States Capitol for a book on the history of
			 the Senate.
	
		1.Authorization of taking of still photography of the Senate Wing and authorizing the release of
			 preexisting photographs
 (a)AuthorizationDuring the period beginning on the date of adoption of this resolution and ending on January 31, 2018, with respect to an individual or entity entering into a memorandum of understanding described in subsection (d), and subject to such memorandum—
 (1)paragraph 1 of rule IV of the Rules for the Regulation of the Senate Wing of the United States Capitol and Senate Office Buildings (prohibiting the taking of pictures in the Senate Chamber) is temporarily suspended for the release of a limited number of preexisting photographs of the Senate Chamber; and
 (2)taking a limited number of pictures shall be permitted in the Senate Wing of the United States Capitol and in Senate Office Buildings.
 (b)Limitation on use of imagesThe pictures taken under subsection (a) may only be used for production of a book on the history of the Senate.
 (c)ArrangementsThe Sergeant at Arms and Doorkeeper of the Senate, the Secretary of the Senate, and the Architect of the Capitol shall, as appropriate, make the necessary arrangements to carry out this resolution, including such arrangements as are necessary to ensure that the taking of pictures under this resolution does not disrupt any proceeding of the Senate.
 (d)Production agreementThe Majority Leader of the Senate, the Minority Leader of the Senate, and the Chairman and Ranking Member of the Committee on Rules and Administration of the Senate may jointly enter into a memorandum of understanding with an individual or entity seeking to take photographs and make use of preexisting photographs for a book on the history of the Senate to formalize an agreement on conditions, locations, and times for taking such photographs and the use of the photographs taken under this resolution.